              Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        LORI JACOBS,                                           CASE NO. 3:17-cv-5988-RJB
11
                                    Plaintiff,                 OMNIBUS ORDER ON FIVE
12              v.                                             MOTIONS TO SEAL
13      WAL-MART STORES, INC.,
14                                  Defendant.

15

16

17
            BEFORE the Court are five (5) motions to seal, which have been consolidated for ease of
18
     administration. Dkts. 66, 75, 87, 109, and 140. The Court has reviewed each sealed exhibit
19
     individually, as well as the parties’ briefing filed in support of and in opposition to the motions to
20
     seal. The motions to seal should be granted in part and denied in part.
21
            The parties have agreed to a Stipulated Protective Order, wherein the parties may
22
     designate discovery as “confidential” and have agreed to observe the procedure set out in W.D.
23
     Local Court Rule 5(g). Dkt. 17. In line with that agreement, Plaintiff has filed several motions to
24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 1
                    Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 2 of 6



 1   seal pro forma, though Plaintiff’s opposes the exhibits’ sealing. Dkt. 66, 75, and 140, 148.

 2   Separately, Defendant has filed two motions to seal, Dkts. 87, 109, one of which sets out

 3   Defendant’s support for sealing the exhibits in Plaintiff’s two motions and raises three exhibits

 4   that, according to Defendant, should have been filed under seal. Dkt. 87 at 3, 4.

 5             In general, the exhibits fall into one of three categories: (1) Wal-Mart internal

 6   correspondence with and/or about Plaintiff Lori Jacobs, e.g., Dkt. 29 at 20, 21, Dkt. 67, Dkt. 76

 7   at 23-31; (2) Wal-Mart policies and procedures, e.g., Dkt. 29 at 15-17, Dkt. 32, 76 at 10-22; and

 8   (3) Wal-Mart immunization and financial records, e.g., Dkt. 29 at 18, 19, Dkt. 52/147, Dkt. 76 at

 9   69, 70.

10             In the Western District of Washington “[t]here is a strong presumption of public access to

11   the court’s files.” W.D.Wash. LCR 5(g). Under LCR 5(g), a motion to seal must include a

12   certification that the parties have met and conferred, which is not disputed in this case, as well as

13   the following:

14             A specific statement of the applicable legal standard and the reasons for keeping a
               document under seal, including an explanation of:
15
               i.       The legitimate private or public interests that warrant the relief sought;
16
               ii.      The injury that will result if the relief sought is not granted;
17
               iii.     Why a less restrictive alternative . . . is not sufficient
18
     LCR 5(g)(3)(B). Where the parties have entered into a stipulated protective order, the party who
19
     designates documents as confidential has the burden to satisfy subpart (3)(B). Id.
20
               For all pending motions to seal, Defendant has designated the exhibits at issue as
21
     confidential, so Defendant has the burden to overcome the presumption of public access.
22
     Specific findings for each exhibit are below, but with one exception, Defendant has not met its
23
     burden under subpart (3)(B).
24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 2
              Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 3 of 6



 1          Defendant argues its exhibits are “confidential,” and that they contain proprietary and

 2   confidential business and financial matters. Dkt. 87 at 4-7; Dkt. 109 at 6. Defendant disclaims

 3   any intent to have certain documents disclosed outside of this litigation and to the public,

 4   because the Pharmacy industry is “extremely competitive.” Id.; id. For certain exhibits

 5   Defendant proposes that its “business decisions” be redacted. Id.

 6          Defendant’s arguments are conclusory and not compelling. Defendant makes no effort to

 7   elaborate what is proprietary or confidential about each exhibit or what injury will be suffered if

 8   the documents are open. The private interests, even if legitimate, are not substantiated, and

 9   naming the private interest is insufficient to overcome the presumption in favor of open courts.

10   For example, Defendant offers no explanation for why a job description of “Staff Pharmacist,”

11   which appears repeatedly in exhibits, should be withheld from public record. Presumably the job

12   description was available for review by at least Wal-Mart employees, if not the general public.

13   But even if Defendant substantiated its private interests, Defendant has made no effort to show

14   that its interests outweigh the public interest in public proceedings.

15          The exception to Defendant’s showing is a document that discusses the personal health

16   information of another employee. Dkt. 141. The document contains enough identifying

17   information about the store and the employee’s health condition, and even with redactions the

18   person’s identity could be ascertained. Particularly because the person is a non-party, sealing the

19   exhibit is warranted. The same cannot be said for correspondence about Plaintiff, because

20   Plaintiff opposes the motions to seal. Dtk. 148.

21          The Court acknowledges that findings in this Order about certain exhibits may conflict

22   with findings of a prior Order. Dkt. 85. See Dkt. 38. The prior Order did not with any depth

23   analyze the merits of the motion to seal, which was filed early in the case and not opposed.

24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 3
               Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 4 of 6



 1           THEREFORE, the Court HEREBY FINDS that the following exhibits shall be sealed or

 2   not sealed, as follows:

 3                                                                            Mot to Seal
      Underlying motion                                 Exh. #/Dkt. #         Dkt. #         Finding
 4    Plaintiff's Second Mot. To Compel (Dkt. 28)
      Decl. of Stephanie Bloomfield (Dkt. 29)           Ex. B/Dkt. 29         Dkt. 87        Not sealed.
 5                                                      Ex. C/Dkt. 29         Dkt. 87        Not sealed.
                                                        Ex. D/Dkt. 29         Dkt. 87        Not sealed.
 6
      Decl. of James Beck (Dkt. 31)                     Ex. C/Dkt. 32         Dkt. 87        Not sealed.
 7    Decl. of Stephanie Bloomfield (Dkt. 51)           Ex. D/Dkts. 52, 147   Dkt. 87        Not sealed.
      Def. Motion to Compel CR Rule 35 Exam (Dkt. 34)
 8    Decl. of Stephanie Bloomfield (Dkt. 65)           Ex. 3/Dkt. 67         Dkts. 66, 87   Not sealed.
                                                        Ex. 4/Dkt. 67         Dkts. 66, 87   Not sealed.
 9                                                      Ex. 5/Dkt. 67         Dkts. 66, 87   Not sealed.
                                                        Ex. 6/Dkt. 67         Dkts. 66, 87   Not sealed.
10
                                                        Ex. 8/Dkt. 67         Dkts. 66, 87   Not sealed.
                                                        Ex. 9/Dkt. 67         Dkts. 66, 87   Not sealed.
11
      Plaintiff's Mot. for Partial SJ (Dkt. 71)
12    Decl. of James Beck (Dkt. 72)                     Ex. E/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. F/Dkt. 76         Dkt. 75        Not sealed.
13                                                      Ex. G/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. H/Dkt. 76         Dkt. 75        Not sealed.
14                                                      Ex. I/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. K/Dkt. 76         Dkt. 75        Not sealed.
15
                                                        Ex. L/Dkt. 76         Dkt. 75        Not sealed.
16                                                      Ex. M/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. N/Dkt. 76         Dkt. 75        Not sealed.
17                                                      Ex. O/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. P/Dkt. 76         Dkt. 75        Not sealed.
18                                                      Ex. R/Dkt. 76         Dkt. 75        Not sealed.
                                                        Ex. S/Dkt. 76         Dkt. 75        Not sealed.
19                                                      Ex. T/Dkt. 76         Dkt. 75        Not sealed.
      Decl. of Stephanie Bloomfield (Dkt. 74)           Ex. E/Dkt. 77         Dkt. 75        Not sealed.
20
      Decl. of Stephanie Bloomfield (Dkt. 139)          Ex. F/Dkt. 141        Dkt. 140       SEALED.
21                                                      Ex. G/Dkt. 142        Dkt. 140       Not sealed.
      Def. Motion for Summary Judgment (Dkt. 102)
22    Decl. of Lara Kruse (Dkt. 103)                    Ex. B/Dkt. 111        Dkt. 109       Not sealed.
                                                        Ex. C/Dkt. 112        Dkt. 109       Not sealed.
23                                                      Ex. D/Dkt. 113        Dkt. 109       Not sealed.
                                                        Ex. G/Dkt. 114        Dkt. 109       Not sealed.
24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 4
              Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 5 of 6



 1                                                      Ex. I/Dkt. 115      Dkt. 109       Not sealed.
                                                        Ex. K/Dkt. 116      Dkt. 109       Not sealed.
 2                                                      Ex. M/Dkt. 117      Dkt. 109       Not sealed.
                                                        Ex. N/Dkt. 118      Dkt. 109       Not sealed.
 3
                                                        Ex. O/Dkt. 119      Dkt. 109       Not sealed.
 4                                                      Ex. P/Dkt. 120      Dkt. 109       Not sealed.
                                                        Ex. Q/Dkt. 121      Dkt. 109       Not sealed.
 5                                                      Ex. R/Dkt. 122      Dkt. 109       Not sealed.
                                                        Ex. S/Dkt. 123      Dkt. 109       Not sealed.
 6                                                      Ex. Z/Dkt. 124      Dkt. 109       Not sealed.
                                                        Ex. AA/Dkt. 125     Dkt. 109       Not sealed.
 7                                                      Ex. CC/Dkt. 126     Dkt. 109       Not sealed.
                                                        Ex. GG/Dkt. 127     Dkt. 109       Not sealed.
 8
                                                        Ex. KK/Dkt. 128     Dkt. 109       Not sealed.
 9                                                      Ex. LL/Dkt. 129     Dkt. 109       Not sealed.
                                                        Ex. MM/Dkt. 130     Dkt. 109       Not sealed.
10                                                      Ex. PP/Dkt. 131     Dkt. 109       Not sealed.
      Decl. of Susanne Hiland (Dkt. 105)                Ex. A/Dkt. 132      Dkt. 109       Not sealed.
11                                                      Ex. B/Dkt. 133      Dkt. 109       Not sealed.
                                                        Ex. C/Dkt. 134      Dkt. 109       Not sealed.
12
                                                        Ex. D/Dkt. 135      Dkt. 109       Not sealed.
13    Decl. of Patti Bennett (Dkt. 106)                 Ex. 1/Dkt. 136      Dkt. 109       Not sealed.
                                                        Ex. 2/Dkt. 137      Dkt. 109       Not sealed.
14

15           Given the above findings about the sealing of exhibits, it is FURTHER ORDERED that

16   the following motions to seal are DENIED:

17                  Plaintiff’s Motion to Seal Exhibits 3-6 and 8-9 to the Declaration of Stephanie

18                   Bloomfield in Opposition to Defendant’s Motion for Rule 35 Exam (Dkt. 66)

19                  The Motion to File Under Seal Exhibits to the Declarations of James W. Beck and

20                   Stephanie Bloomfield in Support of Plaintiff’s Motion for Partial Summary

21                   Judgment (Dkt. 75)

22                  Defendant’s Motion For an Order to Seal Exhibits (Dkt. 87)

23                  Defendant’s Motion For an Order to Seal Exhibits (Dkt. 109)

24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 5
              Case 3:17-cv-05988-RJB Document 151 Filed 12/14/18 Page 6 of 6



 1          The Motion to Seal Exhibits F and G to Reply Declaration of Stephanie Bloomfield (Dkt.

 2   140) is GRANTED IN PART as to Exhibit F (Dkt. 141), which shall remain sealed. The motion

 3   is OTHERWISE denied.

 4          The Clerk is directed to unseal exhibits accordingly.

 5           IT IS SO ORDERED.

 6          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 7   to any party appearing pro se at said party’s last known address.

 8          Dated this 14th day of December, 2018.

 9

10
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     OMNIBUS ORDER ON FIVE MOTIONS TO SEAL - 6
